Citation Nr: 0524670	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  97-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right ankle injury.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1994 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
This case was last before the Board in September 2003, when 
it was remended to the Appeals Management Center (AMC) for 
further development.  


REMAND

The appellant testified at the video conference in April 2003 
that she had recently received medical treatment for the 
disabilities at issue in this appeal at the VA facility in 
Fort Lauderdale, Florida, in July or August 2002.  Since 
these medical records contained information which was 
directly relevant to the issues on appeal, the Board 
specifically directed the AMC to obtain copies of them in the 
September 2003 remand.  The record returned to the Board does 
not reflect any request by the AMC for these VA medical 
records, which are deemed to be constructively of record in 
this appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The failure to obtain these VA medical records constitutes a 
violation of due process which requires yet another remand of 
this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing her 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current increased 
rating claims, to include notice that the 
appellant should submit any pertinent 
evidence in her possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  In any event, the AMC or the RO 
should copies of the VA outpatient 
treatment records pertaining to the 
appellant's treatment for the 
disabilities at issue at a VA facility in 
Fort Lauderdale, FL, in July or August 
2002; and also copies of all pertinent VA 
medical treatment records, if any, from 
the VAMC in West Haven, CT, dating from 
September 2002 to the present.  

4.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
evidence.  

5.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted, including 
additional VA examinations, if necessary.

6.  Then, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

